DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 3, 7, 8, 11, 13, 14, 16, 18, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior arts of reference fail to teach wherein said in the claim:

3, 11, 16. “wherein the user interface device includes a tracking sensor having a sensor center of rotation, and wherein the center of rotation does not coincide with the sensor center of rotation.”

7, 13, 18. “receiving tracking data from a tracking sensor of the user interface device, wherein the tracking data corresponds to movement of the tracking sensor in six degrees of freedom; and wherein generating the control commands is to actuate the surgical tool based on the center of rotation and the tracking data to move the surgical tool in six degrees of freedom.” 



8, 14, 19 “receiving load data from a load sensor of the surgical robotic system, wherein the load data corresponds to a force applied to the surgical tool of the surgical robotic system; and wherein generating the control commands is to actuate the user interface device based on the center of rotation and the load data to render haptic feedback corresponding to the force to the user’s hand.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 12, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (2014/0148820) “Ogawa”

As of claim 9, Ogawa teaches a surgical robotic system, comprising:
a surgical tool (16 Fig.1) mounted on a surgical robotic arm (6a Fig.2);
a user interface device (4 Fig.2); and
one or more processors (22 Fig.1) configured to:
determine a grip configuration of a user’s hand on the user interface device ([0058] teaches arrangement and process of the gripping forceps),
 and 
generate, based on the center of rotation of the user interface device, control commands to actuate one or more of the surgical tool or the user interface device ([0047).

In an obvious variation, Ogawa teaches 
determine, based on the grip configuration, a center of rotation of the user interface device ([0045], Fig.4 teach an end of each rod-shaped portion 7 is provided with a pivot portion 8 supporting the rod-shaped portion 7 to be rotatable relative to the body part 4. Wherein the body part 4 would obviously have the function as the center of rotation). 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date use the body part 4 as a center of rotation as some portions of the interface are rotatable relative to it, so to be able to close and open the rotatable portions of the interface.  

As of claim 12, Ogawa teaches 
wherein the center of rotation is determined to be at a location between the positions of the one or more fingers of the user’s hand on the user interface device ([0045] teaches an end of each rod-shaped portion 7 is provided with a pivot portion 8 supporting the rod-shaped portion 7 to be rotatable relative to the body part 4. Body part 4 is located between one or more user’s fingers as shown in Fig.1).

As of claim 1, claim 1 is rejected the same as claim 9. Only, claim 1 is a method claim. 
As of claim 5, claim 5 is rejected the same as claim 12. Only, claim 5 is a method claim. 
As of claim 15, claim 15 is rejected the same as claim 9. Only, claim 15 is a method claim. 
As of claim 17, claim 17 is rejected the same as claim 12. Only, claim 17 is a method claim. 

Claim(s) 2, 4, 6, 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (2014/0148820) “Ogawa” in view of Nietfeld et al. (2020/0276497) “Nietfeld”).

	As of claim 10, Ogawa fails to teach wherein said 
determining the grip configuration includes detecting, by one or more proximity sensors, positions of one or more fingers of the user’s hand on the user interface device.

However, Nietfeld teaches wherein said
determining the grip configuration includes detecting, by one or more proximity sensors, positions of one or more fingers of the user’s hand on the user interface device ([0026]).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to combine Ogawa’s apparatus with the teaching of Nietfeld as shown above, so to generate proximity data that may be utilized to determine the presence of the finger and/or a location (or “position”) of the finger(s) ([0017]).

As of claim 2, claim 2 is rejected the same as claim 10. Only, claim 2 is a method claim. 
As of claim 4, claim 4 is rejected the same as claim 10. Only, claim 4 is a method claim. 
As of claim 6, claim 6 is rejected the same as claim 10. Only, claim 6 is a method claim. 
As of claim 20, claim 20 is rejected the same as claim 12. Only, claim 5 is a non-transitory computer-readable medium claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628